Mr. Justice Holdom delivered the opinion of the court. From the foregoing statement it will be seen that the only matter put in issue by the answer is a denial that the order of affirmance of the Supreme Court filed in the County Court in Cummings ei <xl. vs. The People ex rel., is an affirmance of the judgment rendered by that court against the property covered by objection No. 147. Plaintiffs proffered no evidence to sustain this contention, contenting themselves with an objection to the introduction in evidence by relator of a certified copy of that order of affirmance, which was received by the trial court over such objections. An examination of the order itself sufficiently identifies the case, in the absence of countervailing testimony raising a doubt as to its authenticity as the affirming order in the case appealed from the County Court to the Supreme Court. It is not the function of an affirming order, and in practice never has been, to do more than entitle the cause in an abbreviated form without setting forth the names of all the parties. Neither is it necessary, or the practice, to set out, for the purpose of identification, or any other purpose, the subject-matter of the controversy or the description of the property involved in the suit from which the appeal is prosecuted. The record is barren of any fact from which this court can say the affirmance order is not, in the case appealed from, the judgment and order of sale entered by the County Court in objection No. 147. The record, on the contrary, bears affirmative proof of its identity with objection No. 147. Neither can we find from the record that the order of affirmance was not filed in the office of the clerk of the County Court. However, the fact that plaintiffs’ answer admits it was so filed is conclusive. R. p. 20, the answer contains this admission, “that thereafter, on April 19, 1905, there was filed in the office of the clerk of the County Court a certain instrument under the signature of the clerk of the Supreme Court of Illinois, and seal of said court,” and then sets forth the affirmance order in haec verba; and again at E. p. 21, denies that the affirmance order “filed in the County Court of Cook county as aforesaid,” is the affirmance order in that case, thus while denying the order is properly filed, in that case, still admits that the order itself was so filed by the clerk of the County Court. Plaintiffs are precluded by the record from disputing such admitted fact here. Were the fact contrary to the admission, plaintiffs might have moved the County Court to strike the affirmance order from the files as having been improvidently filed by the clerk. If such motion had prevailed,' relator would have been without the necessary proof in this regard to sustain its position for mandamus. The notice of affirmance was filed in ample time to enable Hanberg, as collector, to take all the steps required of him by law to put into execution the judgment and order of sale, and no reason is shown, either in the assignment of error, or advanced in argument, why this is not so, and wherein the time was lacking in which all the necessary requirements of the law could not be fulfilled within the time limited by statute, and the record does not disclose any reason which, to our minds, warrants our finding to the contrary. No steps were taken by Hanberg to collect the special assessment until after the fifing of the order of affirmance. Sections 178 and 179 of the Eevenue Act have no application to this case. These sections are not applicable to special assessments collectible under the Local Improvement Act of 1897, which directs the method of making such 'collections.' Potwin v. Johnson, 108 Ill. 70; People v. Pierce, 90 Ill. 85. In Cummings v. People ex rel., 213 Ill. 443, the court decided that the proceedings for the collection of the special assessment for which the mandamus in this case was issued, were properly instituted under sections 61 to 67 of the Local Improvement Act, supra, ■ and that sections 178 and 179 of the Eevenue Act did not apply. 1 People v. Wadlow, 166 Ill. 119, is clearly distinguishable on the facts from this case, and consequently is not an authority in point here. In the Wad-low case all the proceedings for collection up to the time of filing objections, July 23,1896, were had before the order of affirmance was filed. June 19,1896, notice was published that judgment would be applied for at July term. Objections were filed July 23, 1896, on which date the affirming order was filed. From these facts it is claimed the statute was violated and all steps taken prior to July 23, 1896, were premature. The filing of the delinquent list by the special collector of the West Chicago Park Commissioners was unnecessary, and it is apparent was simply a labor-saving device for the benefit of the collector from which he might check up his own books. But in the situation of - the pleadings here, it is immaterial when that list was filed or whether it was filed at all. The delinquent list provided by law to be furnished the county collector had been so furnished at the time of the first judgment order of sale appealed from, and there is nothing in the statute requiring a new delinquent list to be furnished on the filing of an affirming order from the Supreme Court. Furthermore, we find it charged in the petition for mandamus that the county collector had in his possession all data necessary to enable him to carry into execution said judgment and order of sale in the manner provided by law, and this fact is admitted by the answer of plaintiffs. It follows, therefore, that Han-berg, as county collector, bad sufficient evidence before him to justify him in taking all necessary steps to carry into effect the judgment and order of sale of the County Court before the filing of the order of affirmanee by the Supreme Court. Defendants have assigned cross-errors on the admission of plaintiffs by the Superior Court as interveners in the mandamus proceeding. We have examined the question with some care, and are inclined to the opinion that there is justification for this insistence by defendants, but we deem it unnecessary to a disposition of this controversy to decide this point, and we therefore refrain from doing so. The legal history of this case, gathered from the decisions cited in the preliminary statement, is a revelation of legal ingenuity exerted in an effort to defeat a special assessment for a public improvement benefitting the property of the contestants, prolonged for. many years. This, to the present time, is the closing scene of this series of suits. Every point urged upon us by plaintiffs is highly technical and devoid of an atom of merit or a conscionable pretense of merit. All the statutory requirements have not only been fulfilled, demanding that Hanberg, as collector, proceed to sell the property delinquent, but the Supreme Court of this state has so adjudicated. There is no constitutional question here involved, and the claim that the federal organic law has been violated in an attetiipt to deprive plaintiffs of their property, without due process of law, has neither foundation o.f law or fact on which to rest. There is no error in this record, and the judgment of the Superior Court awarding a writ of mandamus is affirmed. Affirmed.